Citation Nr: 0841628	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  06-04 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left leg 
disorder, to include a left hamstring sprain.

2.  Entitlement to service connection for a right foot 
disorder.

3.  Entitlement to service connection for a left foot 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from July 1986 to July 1990.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2003 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).  

A hearing was held before the undersigned Veterans Law Judge 
in July 2003.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he developed disabilities of the 
left leg, right foot and left foot as a result of an incident 
during service in which he twisted his foot and fell down 
stairs.  

The veteran's service medical records demonstrate that he was 
noted to have moderate asymptomatic pes planus upon entrance 
into service in July 1985.  In March 1988, the veteran 
reported having left leg pain for three weeks.  The 
provisional diagnosis was left gastroc strain.  A physical 
therapy consultation resulted in an assessment of muscle 
strain gastroc/soleus left knee.  A service medical record 
dated later in March 1988 noted an assessment of (1) gastroc 
strain and (2) hamstring tear?  A physical therapy record 
dated in April 1988 noted complaints of sharp pain posterior 
left knee.  A May 1988 record contains an impression of grade 
II left hamstring sprain.  In September 1988, the impressions 
were (1) resolving hamstring tenderness, and (2) arthralgic 
left foot.  In November 1988, the assessment was status post 
left hamstring strain/sprain (resolving).  In June 1989, the 
veteran was seen for complaints pertaining to his hamstring 
after falling while taking a shower.  On examination, it was 
noted that there was tenderness on the left hamstring and 
across L5-SI.  The diagnosis was left sciatic and lumbar 
spine strain.  In August 1989, it was noted that the left 
hamstring was improving.  

In addition to the service medical records, the evidence also 
includes recent treatment records.  A written statement dated 
in September 2005 from Carl Ganio, D.P.M., is to the effect 
that the veteran has disabilities of the left hamstring and 
left foot which are related to service.  Dr. Ganio further 
indicated that compensation in gait due to a painful left 
knee and foot lead to increased stress on the right foot.  

After reviewing the foregoing evidence, the Board finds that 
a VA medical examination and opinion would be useful in 
assessing the claims.  The VA has a duty to afford a veteran 
a medical examination or obtain a medical opinion when 
necessary to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A(d).  When the medical evidence is not adequate, the 
VA must supplement the record by seeking an advisory opinion 
or ordering another examination.  See McLendon v Principi, 20 
Vet. App. 79 (2006).  In the present case, there is medical 
evidence showing a current disability, objective evidence of 
symptoms in service, and a medical opinion indicating a 
possible relationship to service.  In light of these factors, 
the Board concludes that an examination is required to 
determine the likelihood that the current problems are 
related to service.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and etiology of any orthopedic 
disabilities which the veteran may 
currently have.  The claims folder, 
including the service medical records 
should be made available to and reviewed 
by the examiner before the examination.  
The examiner should record the full 
history of the claimed disorders.  The 
examiner should specifically comment as 
to the likelihood that any currently 
found disability of the left leg, right 
foot and/or left foot is related to the 
symptoms noted in service.  If the 
examiner concludes that a left leg or 
left foot disorder is related to service, 
then the examiner should also offer an 
opinion as to whether the veteran has a 
right foot disorder which was caused or 
aggravated by a left leg or left foot 
disorder.  

2.  The RO should review the examination 
report to determine if it is in compliance 
with this REMAND.  If deficient in any 
manner, it should be returned, along with 
the claims file, for immediate corrective 
action.

3.  Thereafter, the RO should 
readjudicate the appellant's claims.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
JOAQUIN AGUAYO-PERELES 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




